DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejection of claims 50-51 under 35 U.S.C. § 101 has been withdrawn based on amendments to the claims.
An art rejection of claim 49 was inadvertently omitted in the previous Office Action.  A rejection of claim 49 appears below.
Applicant's arguments with respect to claims 26-34, 36-45, and 47-50 have been fully considered but are not persuasive.
With respect to claim 26, Applicant argues that DeWeese does not teach or suggest “determine an available computational, network, or power supply resource level of the second tier sensor,” rather, DeWeese uses a high-cost sensor when a low-cost sensor is unavailable, wherein the existence and availability of the high-cost sensor is assumed.  Examiner respectfully disagrees.  
DeWeese ¶ 0046 teaches a current context is used to determine the frequency with which a mobile device's GPS sensor 111 is activated, wherein the GPS sensor 111 uses a large amount of battery power relative to other sensors 110, thus, if the mobile device 100 is substantially stationary at an event, significant battery power savings can be realized by activating the GPS sensor 111 only occasionally.  Here, the mobile device determines to limit GPS activation based on a consideration of GPS batter power 
Secondly, Applicant argues that DeWeese does not teach or suggest using a cost-benefit analysis of available computational, network, or power supply resource level to determine whether to access second-tier sensor data (Applicant’s emphasis).  Specifically, Applicant contends that DeWeese is only concerned with the accuracy of the determination and uses said accuracy, not the available resources associated with the sensor, when considering whether to access other sensors for more data, e.g., DeWeese does not discuss how a high-cost sensor may not be used in certain situations because of a limited power supply or network availability.  Examiner respectfully disagrees.  
As discussed above, DeWeese teaches determining an available power supply resource level of the second tier sensor.  Furthermore, DeWeese ¶ 0046 provides examples of when a GPS (i.e. second tier) sensor may or may not be used.  If the mobile device 100 is substantially stationary at an event, significant battery power savings can be realized by activating the GPS sensor 111 only occasionally.  In 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-33, 36-44, and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cronin et al. (US 2017/0337339) [“Cronin”] in view of DeWeese et al. (US 2015/0160015) [“DeWeese”].
Regarding claim 26, Cronin teaches a system for providing sensor collaboration, the system comprising: 
a sensor command circuit to access first-tier sensor data from a first-tier sensor associated with a user [Cronin ¶ 0031, Fig. 2: wearable device 220 having sensors 242 in communication with base software module 234; ¶ 0087: monitoring one or more health parameters related to a critical care condition of a user of a wearable device via one or more sensors in the wearable device]; 
a risk assessment circuit to use the first-tier sensor data to determine a risk rating, the risk rating representing a potential risk to the user [Cronin ¶ 0087: generating a risk assessment based on values of the health parameters]; 
a user context circuit to determine a user context from the first-tier sensor data [Cronin ¶ 0037: geofence (i.e. user context) may be determined as a function of desired asset (i.e. type of sensed critical care condition) or current transportation used by user (i.e. sensor data)], wherein the user context circuit and the sensor command circuit are to selectively access second-tier sensor data from a second-tier sensor based on the user context [Cronin ¶ 0072: critical care software module 700 may receive a number corresponding to the number of assets available within a desired geo fence (step 745), which in turn can be used to calculate and dictate an asset risk level based on the asset availability within the geofence (i.e. assets available within a geo fence is analogous to second-tier sensor data based on GPS/location sensor); see also ¶ 0039: an update of assets within a geofence may be provided upon detection of a change of location as related to a specific critical care condition]; 
determining that the user context indicates that the user is in distress [Cronin ¶ 0087: generating a risk assessment based on values of the health parameters, e.g., high risk]; and
a rule evaluation circuit to access a rule database to identify a rule corresponding to the risk rating and user context, and execute the rule when the rule is identified [Cronin ¶ 0051: a predefined look-up table stored in a critical care database, either locally or in one of the servers of the critical care network, may be used for determining the type of action corresponds to a combination of health condition risk (e.g., blood pressure at high risk) and asset risk (e.g., number of defibrillators within a preset radius)].
However, Cronin does not explicitly disclose wherein to selectively access second-tier sensor data from the second-tier sensor based on the user context, the user context circuit is to: determine an available computational, network, or power supply resource level of the second-tier sensor; use a cost-benefit analysis to analyze the user context in view of the available computational, network, or power supply resource level; and access the second-tier sensor data when the cost-benefit analysis indicates that the benefit outweighs the cost.
However, in a similar field of endeavor, DeWeese teaches wherein to selectively access second-tier sensor data from the second-tier sensor based on the user context, the user context circuit is to: determine an available computational, network, or power [DeWeese ¶ 0046: a current context is used to determine the frequency with which a mobile device's GPS sensor 111 is activated, wherein the GPS sensor 111 uses a large amount of battery power relative to other sensors 110, thus, if the mobile device 100 is substantially stationary at an event, significant battery power savings can be realized by activating the GPS sensor 111 only occasionally (here, the mobile device determines to limit GPS activation based on a consideration of GPS batter power usage which is analogous to determining a power supply resource level of a high cost (i.e. second tier) sensor)]; 
use a cost-benefit analysis to analyze the user context in view of the available computational, network, or power supply resource level; and access the second-tier sensor data when the cost-benefit analysis indicates that the benefit outweighs the cost [DeWeese ¶ 0046 if the mobile device 100 is substantially stationary at an event, significant battery power savings can be realized by activating the GPS sensor 111 only occasionally.  In contrast, if the mobile device 100 is observed to be travelling (e.g., if the user is driving) then the GPS sensor 111 may need to be activated regularly (e.g., once a minute) to ensure that the user's location is tracked with sufficient accuracy for the location-aware applications 115 to operate as intended (here, the determination to use the GPS sensor is determined by weighing the benefit of ensuring significant accuracy for location-aware applications to operate as intended with battery power savings)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of utilizing sensor [DeWeese ¶ 0006].
Regarding claim 27, Cronin in view of DeWeese teaches the system of claim 26, wherein the first-tier sensor data comprises biometric data, accelerometer data, or audio data [Cronin ¶ 0057: biometric sensors; ¶ 0056: motion sensor].
Regarding claim 28, Cronin in view of DeWeese teaches the system of claim 26, wherein the first-tier sensor is incorporated into a user device [Cronin ¶ 0031, Fig. 2: wearable device 220 having sensors 242].
Regarding claim 29, Cronin in view of DeWeese teaches the system of claim 28, wherein the user device comprises a smartphone [Cronin ¶ 0033 the user mobile device may be, for example, a smartphone device].
Regarding claim 30, Cronin in view of DeWeese teaches the system of claim 26, wherein to use the first-tier sensor data to determine the risk rating, the risk assessment circuit is to: identify a location of the user; and set the risk rating based on the location [Cronin ¶ 0087: generating a risk assessment based on values of the health parameters (step 1130) and a number of the assets located within a predetermined radius from a current location of the wearable device].
Regarding claim 31, Cronin in view of DeWeese teaches the system of claim 26, further comprising a user interface circuit to present the risk rating to the user [Cronin ¶ 0087: generating alert information to the user of the wearable device based on the risk assessment; ¶ 0007: device having a display screen configured to display the alert information].
Regarding claim 32, Cronin in view of DeWeese teaches the system of claim 26, wherein to determine the user context from the first-tier sensor data, the user context circuit is to: access geographic positioning data from the first-tier sensor data; and identify a location of the user [Cronin ¶ 0039: an update of assets within a geofence (i.e. user context) may be provided upon detection of a change of location as related to a specific critical care condition; ¶ 0038: location based on GPS data].
Regarding claim 33, Cronin in view of DeWeese teaches the system of claim 26, wherein to determine the user context from the first-tier sensor data, the user context circuit is to: access accelerometer data from the first-tier sensor data; and identify an activity of the user [Cronin ¶ 0037: automatically detects the current transportation used by the user, and determines the radius as a maximal distance of traveling for the maximal period of time using the detected transportation; ¶ 0088: type of the transportation can be determined or detected by one or more sensors in the wearable device, such as accelerometer].
Regarding claim 36, Cronin in view of DeWeese teaches the system of claim 26, wherein to access the rule database to identify the rule corresponding to the risk rating and user context, the rule evaluation circuit is to access a cloud-based rule database to identify the rule [Cronin ¶ 0034: critical care database 276 may store map data regarding specific critical care issues (e.g., regarding particular health risks, what asset may be tied to the particular health risk, where the asset can be found), wherein users 280 may access the API 274 and other portions of the critical care network 270 using a connection 210, which may be a connection running through the cloud/internet 200].
Regarding claim 37, Cronin in view of DeWeese teaches the system of claim 26, wherein to access the rule database to identify the rule corresponding to the risk rating and user context, the rule evaluation circuit is to: query the rule database using the risk rating and user context as query parameters, to produce query results; and retrieve the rule corresponding to the risk rating and user context from the query results [Cronin ¶ 0051: a predefined look-up table stored in a critical care database, either locally or in one of the servers of the critical care network, may be used for determining the type of action corresponds to a combination of health condition risk (e.g., blood pressure at high risk) and asset risk (e.g., number of defibrillators within a preset radius) (here a look-up table is used in conjunction with health condition risk, analogous to risk rating, and specific number of items within a geofence analogous to a user context].
Regarding claim 38, Cronin teaches a method for providing sensor collaboration, the method comprising: 
accessing first-tier sensor data from a first-tier sensor associated with a user [Cronin ¶ 0031, Fig. 2: wearable device 220 having sensors 242 in communication with base software module 234; ¶ 0087: monitoring one or more health parameters related to a critical care condition of a user of a wearable device via one or more sensors in the wearable device]; 
[Cronin ¶ 0087: generating a risk assessment based on values of the health parameters]; 
determining a user context from the first-tier sensor data [Cronin ¶ 0037: geofence (i.e. user context) may be determined as a function of desired asset (i.e. type of sensed critical care condition) or current transportation used by user (i.e. sensor data)]; 
selectively accessing second-tier sensor data from a second-tier sensor based on the user context [Cronin ¶ 0072: critical care software module 700 may receive a number corresponding to the number of assets available within a desired geo fence (step 745), which in turn can be used to calculate and dictate an asset risk level based on the asset availability within the geofence (i.e. assets available within a geo fence is analogous to second-tier sensor data based on GPS/location sensor); see also ¶ 0039: an update of assets within a geofence may be provided upon detection of a change of location as related to a specific critical care condition]; 
determining that the user context indicates that the user is in distress [Cronin ¶ 0087: generating a risk assessment based on values of the health parameters, e.g., high risk]; and
accessing a rule database to identify a rule corresponding to the risk rating and user context; and executing the rule when the rule is identified [Cronin ¶ 0051: a predefined look-up table stored in a critical care database, either locally or in one of the servers of the critical care network, may be used for determining the type of action corresponds to a combination of health condition risk (e.g., blood pressure at high risk) and asset risk (e.g., number of defibrillators within a preset radius)].
However, Cronin does not explicitly disclose wherein selectively accessing comprises: determining an available computational, network, or power supply resource level of the second-tier sensor; using a cost-benefit analysis to analyze the user context in view of the available computational, network, or power supply resource level; and accessing the second-tier sensor data when the cost-benefit analysis indicates that the benefit outweighs the cost.
However, in a similar field of endeavor, DeWeese teaches wherein selectively accessing comprises: determining an available computational, network, or power supply resource level of the second-tier sensor [DeWeese ¶ 0046: a current context is used to determine the frequency with which a mobile device's GPS sensor 111 is activated, wherein the GPS sensor 111 uses a large amount of battery power relative to other sensors 110, thus, if the mobile device 100 is substantially stationary at an event, significant battery power savings can be realized by activating the GPS sensor 111 only occasionally (here, the mobile device determines to limit GPS activation based on a consideration of GPS batter power usage which is analogous to determining a power supply resource level of a high cost (i.e. second tier) sensor)]; 
using a cost-benefit analysis to analyze the user context in view of the available computational, network, or power supply resource level; and accessing the second-tier sensor data when the cost-benefit analysis indicates that the benefit outweighs the cost [DeWeese ¶ 0046 if the mobile device 100 is substantially stationary at an event, significant battery power savings can be realized by activating the GPS sensor 111 only occasionally.  In contrast, if the mobile device 100 is observed to be travelling (e.g., if the user is driving) then the GPS sensor 111 may need to be activated regularly (e.g., once a minute) to ensure that the user's location is tracked with sufficient accuracy for the location-aware applications 115 to operate as intended (here, the determination to use the GPS sensor is determined by weighing the benefit of ensuring significant accuracy for location-aware applications to operate as intended with battery power savings)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of utilizing sensor data and user context information, e.g., geolocation related contexts to provide health risk assessments and alerts as taught by Cronin with the method of selectively utilizing a second-tier of high-cost sensors in a mobile device as taught by DeWeese.  The motivation to do so would be improve battery usage, processing time of mobile devices [DeWeese ¶ 0006].
Regarding claim 39, Cronin in view of DeWeese teaches the method of claim 38, wherein the first-tier sensor data comprises biometric data, accelerometer data, or audio data [Cronin ¶ 0057: biometric sensors; ¶ 0056: motion sensor].
Regarding claim 40, Cronin in view of DeWeese teaches the method of claim 38, wherein using the first-tier sensor data to determine the risk rating comprises: identifying a location of the user; and setting the risk rating based on the location [Cronin ¶ 0087: generating a risk assessment based on values of the health parameters (step 1130) and a number of the assets located within a predetermined radius from a current location of the wearable device].
Regarding claim 41, Cronin in view of DeWeese teaches the method of claim 38, wherein the risk rating is a quantitative value [Cronin ¶ 0046: determination as to what may constitute as low, medium, or high risk could be provided through a set of algorithms and/or rules].
Regarding claim 42, Cronin in view of DeWeese teaches the method of claim 38, further comprising: presenting the risk rating to the user [Cronin ¶ 0087: generating alert information to the user of the wearable device based on the risk assessment; ¶ 0007: device having a display screen configured to display the alert information].
Regarding claim 43, Cronin in view of DeWeese teaches the method of claim 38, wherein determining the user context from the first-tier sensor data comprises: accessing geographic positioning data from the first-tier sensor data; and identifying a location of the user [Cronin ¶ 0039: an update of assets within a geofence (i.e. user context) may be provided upon detection of a change of location as related to a specific critical care condition; ¶ 0038: location based on GPS data].
Regarding claim 44, Cronin in view of DeWeese teaches the method of claim 38, wherein determining the user context from the first-tier sensor data comprises: accessing accelerometer data from the first-tier sensor data; and identifying an activity of the user [Cronin ¶ 0037: automatically detects the current transportation used by the user, and determines the radius as a maximal distance of traveling for the maximal period of time using the detected transportation; ¶ 0088: type of the transportation can be determined or detected by one or more sensors in the wearable device, such as accelerometer].
Regarding claim 50, Cronin teaches at least one non-transitory machine-readable medium including instructions for providing sensor collaboration, which when executed by a machine, cause the machine to:
access first-tier sensor data from a first-tier sensor associated with a user [Cronin ¶ 0031, Fig. 2: wearable device 220 having sensors 242 in communication with base software module 234; ¶ 0087: monitoring one or more health parameters related to a critical care condition of a user of a wearable device via one or more sensors in the wearable device]; 
use the first-tier sensor data to determine a risk rating, the risk rating representing a potential risk to the user [Cronin ¶ 0087: generating a risk assessment based on values of the health parameters]; 
determine a user context from the first-tier sensor data [Cronin ¶ 0037: geofence (i.e. user context) may be determined as a function of desired asset (i.e. type of sensed critical care condition) or current transportation used by user (i.e. sensor data)]; 
selectively accessing second-tier sensor data from a second-tier sensor based on the user context [Cronin ¶ 0072: critical care software module 700 may receive a number corresponding to the number of assets available within a desired geo fence (step 745), which in turn can be used to calculate and dictate an asset risk level based on the asset availability within the geofence (i.e. assets available within a geo fence is analogous to second-tier sensor data based on GPS/location sensor); see also ¶ 0039: an update of assets within a geofence may be provided upon detection of a change of location as related to a specific critical care condition]; 
determine that the user context indicates that the user is in distress [Cronin ¶ 0087: generating a risk assessment based on values of the health parameters, e.g., high risk]; 
access a rule database to identify a rule corresponding to the risk rating and user context; and execute the rule when the rule is identified [Cronin ¶ 0051: a predefined look-up table stored in a critical care database, either locally or in one of the servers of the critical care network, may be used for determining the type of action corresponds to a combination of health condition risk (e.g., blood pressure at high risk) and asset risk (e.g., number of defibrillators within a preset radius)].
However, Cronin does not explicitly disclose wherein selectively accessing second-tier sensor data included the operations to: determine an available computational, network, or power supply resource level of the second-tier sensor; use a cost-benefit analysis to analyze the user context in view of the available computational, network, or power supply resource level; and access the second-tier sensor data when the cost-benefit analysis indicates that the benefit outweighs the cost.
However, in a similar field of endeavor, DeWeese teaches wherein selectively accessing second-tier sensor data included the operations to: determine an available computational, network, or power supply resource level of the second-tier sensor [DeWeese ¶ 0046: a current context is used to determine the frequency with which a mobile device's GPS sensor 111 is activated, wherein the GPS sensor 111 uses a large amount of battery power relative to other sensors 110, thus, if the mobile device 100 is substantially stationary at an event, significant battery power savings can be realized by activating the GPS sensor 111 only occasionally (here, the mobile device determines to limit GPS activation based on a consideration of GPS batter power usage which is analogous to determining a power supply resource level of a high cost (i.e. second tier) sensor)]; 
use a cost-benefit analysis to analyze the user context in view of the available computational, network, or power supply resource level; and access the second-tier sensor data when the cost-benefit analysis indicates that the benefit outweighs the cost [DeWeese ¶ 0046 if the mobile device 100 is substantially stationary at an event, significant battery power savings can be realized by activating the GPS sensor 111 only occasionally.  In contrast, if the mobile device 100 is observed to be travelling (e.g., if the user is driving) then the GPS sensor 111 may need to be activated regularly (e.g., once a minute) to ensure that the user's location is tracked with sufficient accuracy for the location-aware applications 115 to operate as intended (here, the determination to use the GPS sensor is determined by weighing the benefit of ensuring significant accuracy for location-aware applications to operate as intended with battery power savings)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of utilizing sensor data and user context information, e.g., geolocation related contexts to provide health risk assessments and alerts as taught by Cronin with the method of selectively utilizing a second-tier of high-cost sensors in a mobile device as taught by DeWeese.  The [DeWeese ¶ 0006].


Claims 34 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cronin in view of DeWeese in view of Aberg (US 2017/0149980) [“Aberg”].
Regarding claim 34, Cronin in view of DeWeese teaches the system of claim 26, however, does not explicitly disclose wherein to determine the user context from the first-tier sensor data, the user context circuit is to: access an appointment calendar entry associated with the user; and identify a planned activity of the user.
However, in a similar field of endeavor, Aberg teaches wherein to determine the user context from the first-tier sensor data, the user context circuit is to: access an appointment calendar entry associated with the user; and identify a planned activity of the user [Aberg ¶ 0008: obtaining the location of the mobile device may comprise querying a calendar module associated with the user of the mobile device for the expected location of the user and in response to the querying, receiving the expected location from the calendar module].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of utilizing sensor data and user context information, e.g., geolocation related contexts to provide health risk assessments and alerts as taught by Cronin with the method of utilizing a user calendar to determine expected location information as taught by Aberg.  The motivation to do so would be to enable the use of location based information in circumstances where location based sensors are unavailable [Aberg ¶ 0008: for example when inside a building such that GPS cannot connect or when a location module is otherwise unavailable].
Regarding claim 45, Cronin in view of DeWeese teaches the method of claim 38, however, does not explicitly disclose wherein determining the user context from the first-tier sensor data comprises: accessing an appointment calendar entry associated with the user; and identifying a planned activity of the user.
However, in a similar field of endeavor, Aberg teaches wherein determining the user context from the first-tier sensor data comprises: accessing an appointment calendar entry associated with the user; and identifying a planned activity of the user [Aberg ¶ 0008: obtaining the location of the mobile device may comprise querying a calendar module associated with the user of the mobile device for the expected location of the user and in response to the querying, receiving the expected location from the calendar module].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of utilizing sensor data and user context information, e.g., geolocation related contexts to provide health risk assessments and alerts as taught by Cronin with the method of utilizing a user calendar to determine expected location information as taught by Aberg.  The motivation to do so would be to enable the use of location based information in circumstances where location based sensors are unavailable [Aberg ¶ 0008: for example when inside a building such that GPS cannot connect or when a location module is otherwise unavailable].

Claim 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cronin in view of DeWeese in view of Cronin (US 2018/0000346) [“Cronin-2”].
Regarding claim 49, Cronin in view of DeWeese teaches the method of claim 38, however, does not explicitly disclose wherein executing the rule when the rule is identified comprises, performing at least one operation comprising: recording audio in an environment around the user, recording video in the environment around the user, contacting emergency response personnel, or transmitting a location beacon.
However, in a similar field of endeavor, Cronin-2 teaches disclose wherein executing the rule when the rule is identified comprises, performing at least one operation comprising: recording audio in an environment around the user, recording video in the environment around the user, contacting emergency response personnel, or transmitting a location beacon [Cronin-2 ¶ 0122: medical alert information 710 may additionally or alternatively define one or more triggers (i.e. rules) for identifying a medical event and prompting action by the wearable device, user device, or other device such as, for example, messaging a doctor, hospital, or emergency contact].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of utilizing sensor data and user context information, e.g., geolocation related contexts to provide health risk assessments and alerts as taught by Cronin with the method of using a data base to define triggers for performing medical alerts based on medical sensor information as taught by Cronin-2.  The motivation to do so would be to provide information to others, [Cronin-2 ¶ 0005].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728.  The examiner can normally be reached on Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN P COX/Primary Examiner, Art Unit 2474